Citation Nr: 1640603	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-03 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran served on active duty from March 1978 to March 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In his January 2013 substantive appeal (Form 9), the Veteran requested a Board hearing at the local RO.  In a letter dated in February 2016, the RO informed the Veteran that he had been scheduled for a videoconference Board Hearing to be held on March 28, 2016.  On March 25, 2016, the Veteran called and requested that his hearing be re-scheduled due to representation issues.

In a letter dated May 3, 2016, the RO informed the Veteran that his videoconference Board Hearing had been re-scheduled for June 10, 2016.  In a letter received by the RO on May 24, 2016, which was more than two weeks prior to the hearing, the Veteran advised that he was relocating to Santa Fe, New Mexico, and requested that the hearing be set up to take place at the Albuquerque RO.  This was not done; and the claims file continues to show the Veteran with a Florida address.  In accordance with 38 C.F.R. § 20.700(a), the Veteran should be scheduled for a Board hearing at the RO with jurisdiction over his current address.

Accordingly, the case is REMANDED for the following action:

Confirm the Veteran's current address, and schedule him for a Board hearing at the RO with jurisdiction over his current address.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

